DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mead et al. (US 2016/0051253 A1) in view of Shelton, IV et al. (US 2007/0239206 A1).
Regarding claims 1 and 24-26, Meade discloses a suturing device (including at least suture head assembly 156; figs. 28-31) comprising: a housing (holder assembly 188) having a proximal end (proximal end of 188) and a distal end (distal end of 188), the distal end defining a needle track (track 192; fig. 28) therein that is configured to receive an arced needle (needle 220) and defines a circular path for the arced needle to traverse (figs. 28-31; [0127]), the needle track being defined by a first needle track end (near one of needle assembly extensions 194) and a second needle track end (near other one of needle assembly extensions 194) separated by a tissue accommodation gap (opening between extensions 194; fig. 28); a needle driver (including at least pawl 198, and pawl tip 199; fig. 29) operable to advance the arced needle along the circular path ([0127]); and a movable cover (latch 210) coupled to the housing of the suturing device (figs. 30-31), wherein the movable cover can be moved from a proximal position 
Meade fails to disclose a needle position detection circuit comprising a conductor that can be moved from a first portion with respect to the housing wherein the conductor does not contact the arced needle to a second position with respect to the housing wherein the conductor contacts the arced needle, wherein the needle position detection circuit is configured and arranged to indicate when a portion of the arced needle is positioned at a predetermined location along the circular path, when the conductor is located in the second position wherein it contacts the arced needle, wherein the conductor is located in the second position when the movable cover is located in the distal position, and wherein the conductor is moved from the first position to the second position at least partially along a proximal-distal direction defined by the suturing device.
However, Shelton teaches a suturing device (suturing apparatus 2010; fig. 39) comprising: an arced needle (needle 2028) having a leading end (distal pointed end), a second end (proximal end), and a length of suture (while not shown in fig. 39, it is understood that suture 12 is coupled to the needle 2028 in the same manner as 

Regarding claim 2, modified Meade discloses wherein the needle position detection circuit is configured to be operably coupled to an electrical power supply (as the sensors 2074 of Shelton are operably coupled to indicator lights 2070 on the handle assembly, which would require at least some form of battery and/or cable power supply in order to light; [0128]; thus, the sensors are capable of and considered to be operably coupled to an electrical power supply). 
Regarding claims 3-4, modified Meade discloses the invention as claimed and further discloses wherein the arced needle closes an electrical circuit when it is present at the predetermined location and wherein electrical current flows through or along a 
Regarding claim 6, modified Meade fails to explicitly disclose wherein the arced needle opens an electrical circuit when the needle is present at the predetermined location in order for a position of the needle to be detected.
However, Shelton teaches wherein the needle closes an electrical circuit when it is present at the predetermined location (wherein the needle 2028 is steel or magnetized so that when it contacts a sensor 2074, an electrical circuit is closed, as electrical current is allowed to flow through or along at least a portion of the needle in an uninterrupted path to the needle position indicator lights 2070; [0128]). Alternatively, Shelton discloses sensors (2074) may be mechanical based switches, such that the needle itself making contact with the switches would cause the system to light up the appropriate needle position indicator lights (2070); thus, closing the circuit. One of ordinary skill in the art would know how to open and/or close a switch in order to activate and/or deactivate a circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arced needle of modified Meade to actuate the conductor by opening the electrical circuit rather than closing the electrical circuit in light of the teachings of Shelton. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the 
Regarding claims 8-9, modified Meade fails to explicitly disclose wherein the needle position detection circuit is configured to be electrically coupled to an anti-rotate spring of the suturing device, and wherein the needle position detection circuit is configured to be electrically coupled to a drive pawl of the suturing device.
However, Meade teaches an anti-rotate spring and a drive pawl ([0029]) and Shelton teaches an embodiment that uses an anti-rotate spring biased pawl (spring biased latch 770; fig. 19) that interacts with the needle and the needle track in order to prevent rotation of the needle in an opposite direction ([0100]). Further, Shelton teaches wherein the needle position detection circuit (sensors 2074) work in conjunction with the needle to track the position of the needle ([0128]). The sensors (2074) may be switches, such that the needle itself making contact with the switches would cause the system to light up the appropriate needle position indicator lights (2070). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-rotate spring and drive pawl of modified Meade to be configured to be electrically coupled to the needle position detection circuit i.e. sensors 2074 in light of the teachings of Shelton in order to both indicate the position of the needle as well as prevent the needle from rotating in a direction opposite to the working forward direction.
Regarding claim 10, modified Meade discloses wherein the needle position detection circuit (sensors 2074 of Shelton) is configured to be electrically coupled to a 
Regarding claim 27, Meade discloses a suturing device (including at least suture head assembly 156; figs. 28-31) comprising: a housing (holder assembly 188) having a proximal end (proximal end of 188) and a distal end (distal end of 188), the distal end defining a needle track (track 192; fig. 28) therein that is configured to receive an arced needle (needle 220) and defines a circular path for the arced needle to traverse (figs. 28-31; [0127]), the needle track being defined by a first needle track end (near one of needle assembly extensions 194) and a second needle track end (near other one of needle assembly extensions 194) separated by a tissue accommodation gap (opening between extensions 194; fig. 28); a needle driver (including at least pawl 198, and pawl tip 199; fig. 29) operable to advance the arced needle along the circular path ([0127]); and a movable cover (latch 210) that is movable from a proximal position (fig. 30) to a distal position (fig. 31) with respect to the housing (188), wherein in the proximal position, the arced needle is removable from the suturing device ([0129]), and wherein in the distal position, the movable cover prevents the arced needle from being removed from the suturing device ([0129]).
Meade fails to disclose a needle position detection circuit, wherein the movable cover at least partially comprises the needle position detection circuit such that when the movable cover is in the distal position, the needle position detection circuit is configured and arranged to indicate when a portion of the arced needle is positioned at a predetermined location along the circular path.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable cover of Meade to include the needle position detection circuit i.e. any one or more of the sensor(s) as taught by Shelton along the needle track in order to provide the operator with an indication of the needle position during actuation of the device.  The sensors of modified Meade are positioned on the needle track of the movable cover and are actuated via contact of the needle against the sensors (as discussed above with respect to Shelton). Because the movable cover of Meade is not in contact with the needle when in the proximal position (fig. 30), the needle position detection circuit of modified Meade is also not in contact with the arced needle in the first proximal position. Similarly, when the movable cover of Meade is located in the distal position (fig. 31), the needle position detection circuit of modified Meade on the needle track of the movable member will be in contact with the needle to indicate the position of the needle.
Regarding claim 28, modified Meade discloses the invention as claimed and further discloses wherein the arced needle actuates a mechanical switch (as the sensors of Shelton may be mechanical switches; [0128]) that closes the needle position detection circuit when the portion of the arced needle is positioned at the predetermined location (Shelton discloses sensors (2074) may be mechanical based switches, such that the needle itself making contact with the switches would cause the system to light up the appropriate needle position indicator lights (2070); thus, closing the circuit.). 

However, Shelton teaches wherein the needle closes an electrical circuit when it is present at the predetermined location (wherein the needle 2028 is steel or magnetized so that when it contacts a sensor 2074, an electrical circuit is closed, as electrical current is allowed to flow through or along at least a portion of the needle in an uninterrupted path to the needle position indicator lights 2070; [0128]). Alternatively, Shelton discloses sensors (2074) may be mechanical based switches, such that the needle itself making contact with the switches would cause the system to light up the appropriate needle position indicator lights (2070); thus, closing the circuit. One of ordinary skill in the art would know how to open and/or close a switch in order to activate and/or deactivate a circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arced needle of modified Meade to actuate a mechanical switch by opening the needle position detection circuit rather than closing the electrical circuit in light of the teachings of Shelton. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the sensor/switch of Shelton to be activated by opening rather than closing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 16-18 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (US 2016/0051253 A1) in view of Shelton, IV et al. (US 2007/0239206 A1), as applied to claim 1 above, and further in view of Bonutti et al. (US 2007/0088362 A1).
Regarding claims 16-18, modified Meade discloses the suturing device accordingly to claim 1, as discussed above, but fails to disclose a robotic surgical system comprising a robotic manipulator operably coupled to a computer, the robotic manipulator comprising the suturing device operably coupled thereto, wherein needle position detection data detected by the needle position detection circuit is transmitted to the computer, wherein the computer is configured to determine the position of the needle based on the needle position detection data, and wherein the system is configured to display a rendering of a position of the needle within the suturing device on a display of the system in real time.
However, Bonutti teaches a suturing device (positioning device 20; fig. 1; wherein the positioning device allows for the implantation of sutures and fasteners in tissue; [0048]) that may be used with a robotic manipulator such as a haptic arm ([0137]). The positioning device may further include sensors for taking positional measurements and the handle may include indicia for displaying these measurements, similar to that of the device of Shelton, or the handle of the device may include sensors and/or radiofrequency transmitters for determining and sending these measurements to a computer and a display ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suturing device of modified Meade to 
Regarding claims 30-31, modified Meade discloses the suturing device accordingly to claim 27, as discussed above, but fails to disclose a robotic surgical system comprising a robotic manipulator operably coupled to a computer, the robotic manipulator comprising the suturing device operably coupled thereto, wherein needle position detection data detected by the needle position detection circuit is transmitted to the computer, wherein the computer is configured to determine the position of the arced needle based on the needle position detection data.
However, Bonutti teaches a suturing device (positioning device 20; fig. 1; wherein the positioning device allows for the implantation of sutures and fasteners in tissue; [0048]) that may be used with a robotic manipulator such as a haptic arm ([0137]). The positioning device may further include sensors for taking positional measurements and the handle may include indicia for displaying these measurements, similar to that of the device of Shelton, or the handle of the device may include sensors and/or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suturing device of modified Meade to be operably coupled to a robotic manipulator and a computer, as taught by Bonutti, such that needle position detection data detected by the needle position detection circuit is transmitted to the computer, the computer is configured to determine the position of the needle based on the needle position detection data and a real time rendering of the position of the needle within the suturing device is displayed on a display in order to provide the surgeon with more accurate and stable control over the suturing device. Displaying the position of the needle on a display rather than the handle would allow the surgeon to be in a position remote from the patient, providing a more sterile environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the new grounds of rejection, Meade is being used as the primary reference to disclose a movable cover which has been modified in view of Shelton to include the sensors/switches or “conductor” into the needle track of the movable cover of claim 1. Thus, applicant’s argument to the sensors 2074 of Shelton being fixed in the needle track is moot. Similar rejections have been made with respect to new claim 27. 
For at least the foregoing reasons, applicant’s invention is not found in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771